Case 4:08-cr-00763 Document 36 Filed on 03/01/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 14, 2019
                                                                David J. Bradley, Clerk
Case 4:08-cr-00763 Document 36 Filed on 03/01/19 in TXSD Page 2 of 2
